Citation Nr: 0819024	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  05-26 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.	Entitlement to an increased rating in excess of 30 percent 
for service connected post-traumatic stress disorder 
(PTSD).

2.	Entitlement to an increased (compensable) rating for 
bilateral inguinal hernia repair, to include surgical 
scars. 


REPRESENTATION

Appellant represented by: Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1969 to June 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, 
which denied increased ratings for service connected PTSD and 
bilateral inguinal hernia, and declined to reopen a service 
connection claim for Meniere's disease.  At this time, the RO 
also denied the veteran's application for total disability 
based on individual unemployability (TDIU).  The RO issued a 
notice of the decision in November 2004, and the veteran 
timely filed a Notice of Disagreement (NOD) in December 2004.  
Subsequently, in August 2005 the RO provided a Statement of 
the Case (SOC), and the veteran timely filed a substantive 
appeal.  The RO issued a Supplemental Statement of the Case 
(SSOC) in December 2005.

The veteran requested a video conference hearing on this 
matter, which was held in February 2006 where the veteran 
presented as a witness before the undersigned veterans law 
judge.  A transcript of the hearing is of record.  On appeal 
in July 2007, the Board denied the veteran's increased rating 
claims, and remanded the other issues for further 
development.  Then, the veteran timely appealed the adverse 
decision with respect to the increased rating claims to the 
United States Court of Appeals for Veterans Claims (Court), 
which vacated and remanded this portion of the Board's 
decision in April 2008.  The Court directed the Board to 
provide adequate reasons and bases for its denial of the 
increased rating claims.  In particular, with respect to the 
increased rating claim for PTSD, the Court instructed the 
Board to specifically address why the veteran's 
symptomatology and GAF scores failed to satisfy the rating 
criteria for a rating in excess of 30 percent.  As for the 
increased rating claim for the bilateral inguinal hernia, the 
Court determined that the Board should assess and weigh the 
credibility of the veteran's statements that he experiences 
pain in his scar region.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claims.  38 C.F.R. § 19.9 
(2007).  Specifically, with respect to the veteran's 
increased rating claim for PTSD, the record reveals that the 
most recent VA examination occurred in September 2005, almost 
three years ago.  Subsequent thereto, at his February 2006 
video conference hearing, the veteran indicated that he 
experienced suicidal ideations, in addition to frequent panic 
attacks, which may indicate that his symptoms have worsened.  
Hearing Transcript at 13, 14.  In light of this evidence, the 
Board determines that a fresh VA psychiatric examination is 
warranted to ascertain the current severity of the veteran's 
service connected PTSD.       

With respect to the veteran's increased rating claim for 
bilateral inguinal hernia repair, to include separate 
compensable ratings for associated surgical scars, in his 
December 2004 NOD, the veteran indicated that he felt 
"constant pain" with respect to his bilateral inguinal 
hernia repair, and that he has "retained staples that are a 
problem."  He expressed similar sentiments at his February 
2006 video conference hearing.  Hearing Transcript at 8.  The 
record reflects that most recent VA digestive examination 
occurred in October 2005, which did not specifically rule out 
a symptomatic scar.  In view of the foregoing and the Court's 
Order noted above, the Board determines that a fresh VA 
examination is warranted to assess the current severity of 
the veteran's bilateral inguinal hernia repair and associated 
scars.    

The Board further notes that in Vazquez-Flores v. Peake, No. 
05-0355 (U.S. Vet. App. January 30, 2008), the United States 
Court of Appeals for Veterans Claims (the Court) determined 
that for an increased compensation claim, 38 U.S.C.A. § 
5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.

Although a December 2004 VCAA letter advised the veteran that 
an increase in disability must be shown for an increased 
rating, the letters did not address the crucial point 
regarding the effect that the worsening of the veteran's 
post-operative inguinal hernia and PTSD had on his employment 
and daily life.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Further, 
where as here, an increase in disability rating requires a 
certain finding such as evidence of a painful scar, notice of 
those specific criteria should be provided.  Notice of this 
kind was not contained in the VCAA letter issued to the 
veteran in December 2004.  See Vazquez-Flores, slip op. at 5-
6.

The tenor of the veteran's submissions to VA and the February 
2006 hearing transcript arguably reflect that the veteran had 
actual knowledge of what is required for increased disability 
ratings (Cf. Vazquez-Flores, slip op. at 12, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)), as this case must 
be remanded for the development noted above, a corrective 
notice must be provided.  

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
and (c) inform the claimant about the 
information and evidence the claimant is 
expected to provide.

For "applications for benefits pending 
before VA on or filed after" May 30, 
2008, as here, 38 C.F.R. § 3.159(b)(1) 
no longer requires that VA request that 
the claimant provide any evidence in 
his or her possession that pertains to 
the claim.  See 73 Fed. Reg. 23353, 
23354 (Apr. 30, 2008).  
  
The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

VA must also provide notice that 
includes: (1) notification that the 
claimant must provide (or ask the 
Secretary to obtain), medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life; (2) notice of the specific 
requirements needed for an increased 
rating for PTSD and the postoperative 
inguinal hernias, to include the 
criteria for rating scars, and the 
effect of that worsening has on the 
claimant's employment and daily life; 
(3) notification that if an increase in 
disability is found, a disability 
rating will be determined by applying 
relevant Diagnostic Codes, which 
typically provide for a range in 
severity of a particular disability 
from 0% to as much as 100% (depending 
on the disability involved), based on 
the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and (4) 
notification of the types of medical 
and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability, as outlined 
by the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

	2. The veteran must be afforded two VA 
medical examinations to assess the 
current severity of his service connected 
PTSD and his bilateral inguinal hernia 
repair, to include associated surgical 
scars.  The claims file should be made 
available to both examiners for review in 
conjunction with these examinations.

A. With respect to the veteran's PTSD, 
the psychiatric examiner should report 
all symptoms and abnormal objective 
findings attributable to PTSD and 
assign a GAF score for PTSD.  Any 
indicated tests should be 
accomplished.        

B. With respect to the veteran's 
residuals of bilateral inguinal hernia 
repair, the clinician should determine 
whether they are: 

(1) small, reducible or without true 
hernia protrusion; 

(2) postoperative recurrent, readily 
reducible and well supported by 
truss or belt; 

(3) small, postoperative recurrent, 
not well-supported by truss or not 
readily reducible; or 

(4) large postoperative, recurrent, 
nor well supported under ordinary 
conditions and not readily reducible 
when considered inoperable.  See 38 
C.F.R. § 4.114, Diagnostic Code 7338 
(2007).  

With respect to the associated surgical 
scars, the latter examiner should make 
a determination as to whether that they 
are
: 
(1) deep or cause limitation of 
motion of either leg and whether the 
scars exceed 6 square inches; or

(2) superficial (i.e., not 
associated with underlying soft 
tissue damage) and painful on 
examination; or

(3) superficial, and unstable (i.e., 
having frequent loss of covering of 
skin over the scar).  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804
		
3.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claims.  
If the veteran remains dissatisfied with 
the outcome, the AMC/RO should issue an 
appropriate SSOC, which includes the 
criteria for rating scars, and provide an 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.
  


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals






